UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2009 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33303 TARGA RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 74-3117058 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Louisiana, Suite4300, Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713)584-1000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filerþSmaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Noþ PARTI— FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets as of March31, 2009 and December31, 2008 4 Consolidated Statements of Operations for the three months ended March31, 2009 and 2008 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and 2008 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 42 Item 4T. Controls and Procedures 47 PARTII— OTHER INFORMATION Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. Submission of Matters to a Vote of Security Holders 48 Item 5. Other Information 48 Item 6. Exhibits 49 SIGNATURES 51 1 TABLE OF CONTENTS As generally used in the energy industry and in this Quarterly Report on Form10-Q (“Quarterly Report”), the identified terms have the following meanings: Bbl Barrel(s) BBtu Billion British thermal unit(s) Btu British thermal unit, a measure of heating value /d Per day Gal Gallon(s) MBbl Thousand barrels MMBtu Million British thermal units MMcf Million cubic feet NGL(s) Natural gas liquid(s) Price Index Definitions IF-HSC Inside FERC Gas Market Report, Houston Ship Channel/Beaumont, Texas IF-NGPLMC Inside FERC Gas Market Report, Natural Gas Pipeline, Mid-Continent IF-Waha Inside FERC Gas Market Report, West Texas Waha IF-PB Inside FERC Gas Market Report, Permian Basin NY-HH NYMEX, Henry Hub Natural Gas NY-WTI NYMEX, West Texas Intermediate Crude Oil OPIS-MB Oil Price Information Service, Mont Belvieu, Texas As used in this Quarterly Report, unless the context otherwise requires, “Targa,” “we,” “us,” “our,” and similar terms refer to Targa Resources, Inc., together with its consolidated subsidiaries, including our publicly traded master limited partnership, Targa Resources Partners LP, which we refer to in this Quarterly Report as the “Partnership.” Cautionary Statement About Forward-Looking Statements Our reports, filings and other public announcements may from time to time contain statements that do not directly or exclusively relate to historical facts. Such statements are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. You can typically identify forward-looking statements by the use of forward-looking words, such as “may,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “potential,” “plan,” “forecast” and other similar words. All statements that are not statements of historical facts, including statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements. These forward-looking statements reflect our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors, many of which are outside our control.
